DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regard amended claim 1, the prior arts of record do not teach or disclose an apparatus for switching network traffic, the apparatus comprising: an ingress packet forwarding engine implemented in circuitry and configured to: determine, in response to receiving a network packet, an egress packet forwarding engine for outputting the network packet; and enqueue the network packet in a virtual output queue for output to the egress packet forwarding engine; the egress packet forwarding engine implemented in processing circuitry and comprising a scheduler configured to select an output port from a plurality of output ports at the egress packet forwarding engine and to determine a first scheduling event and a second scheduling event to regulate a speed at which data is exchanged from the apparatus, wherein the egress packet forwarding engine is configured to, in response to the first scheduling event, output, to the ingress packet forwarding engine, information indicating the network packet in the virtual output queue and that the network packet is to be enqueued at an output queue for the selected output port of the egress packet forwarding engine; wherein the ingress packet forwarding engine is further configured to, in response to receiving the information: dequeue the network packet from the virtual output queue; and enqueue the network packet to the output queue; and wherein the egress packet forwarding engine is further configured to, in response to the second scheduling 

In regard amended claim 9, the prior arts of record do not teach or disclose a method comprising: determining, in response to receiving a network packet and by an ingress packet forwarding engine implemented in processing circuitry, an egress packet forwarding engine for outputting the network packet; enqueuing, by the ingress packet forwarding engine, the network packet in a virtual output queue for output to the egress packet forwarding engine; selecting, by a scheduler implemented in circuitry, an output port from a plurality of output ports at the egress packet forwarding engine; and determining, by the scheduler, a first scheduling event and a second scheduling event to regulate a speed at which data is exchanged; outputting, in response to the first scheduling event and by the egress packet forwarding engine implemented in processing circuitry, to the ingress packet forwarding engine, information indicating the network packet in the virtual output queue and that the network packet is to be enqueued at the selected output queue for an output port of the egress packet forwarding engine; dequeuing, in response to receiving the information and by the ingress packet forwarding engine, the network packet from the virtual output queue and enqueuing, by the ingress packet forwarding engine, the network packet to the output queue; and dequeuing, in response to the second scheduling event that 1s after the first scheduling event and by the egress packet forwarding engine, the network packet from the output queue and outputting, by the egress packet forwarding engine, the network packet at the selected output port. 

In regard amended claim 17, the prior arts of record do not teach or disclose an apparatus for switching network traffic, the apparatus comprising: a plurality of interface cards;  an ingress packet forwarding engine implemented in circuitry and configured to: determine, in response to receiving a network packet with the plurality of interface cards, an egress packet forwarding engine for outputting the network packet; and enqueue the network packet in a virtual output queue for output to the egress packet forwarding engine; the egress packet forwarding engine implemented in processing circuitry and comprising a scheduler configured to select an output port from a plurality of output ports at the egress packet forwarding engine and to determine a first scheduling event and a second scheduling event to regulate a speed at which data is exchanged from the apparatus, wherein the egress packet forwarding engine is configured to, in response to the first scheduling event, output, to the ingress packet forwarding engine, information indicating the network packet in the virtual output queue and that the network packet is to be enqueued at an output queue for the selected output port of the egress packet forwarding engine; wherein the ingress packet forwarding engine is further configured to, in response to receiving the information: dequeue the network packet from the virtual output queue; and enqueue the network packet to the output queue; and wherein the egress packet forwarding engine is further configured to, in response to the second scheduling event that is after the first scheduling event: dequeue the network packet from the output queue; and output, with the plurality of interface cards, the network packet at the selected output port. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 09/25/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476